DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-7, 10, 13-14, 18, and 20 are pending. 
Claim 1 is amended and claims 9, 11, 12, 15, 16, 17, 19 and 21 are cancelled.
For examination purposes, the species of “abemaciclib” has been rejoined for prosecution due to overlapping search.

Rejections Withdrawn
	Rejection of claims 1-7, and 9-21 under USC 35 USC § 112 for allegedly failing to comply with the written description requirement is withdrawn in view of the amendments to claim 1.
	Rejection of claims 1-7, 9-16, 18, and 20-21 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Novartis (WO 2016/040892 A1) is withdrawn in view of Applicant’s amendments to claim 1.
	
	Rejection of claims 1-7, 9-18, and 20-21 under 35 U.S.C. § 103 as being unpatentable over Novartis (WO 2016/040892 Al) further in view of Bisi (Mol Cancer Ther. 2016 May;15(5):783-93) is withdrawn in view of Applicant’s amendments to claim 1.




New Grounds of Rejection Necessitated by Applicants Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 13-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  NCT02791334 (Clinical trial published 10/27/2016).
	Regarding claim 1, and 18,  NCT02791334 teaches a method of treating a tumor in a subject wherein LY3300054, an anti PD-L1 antibody and an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor  (Eligibility; Arms and Interventions, Experimental: LY3300054 + Abemaciclib). NCT02791334 further teaches that LY3300054, an anti PD-L1 antibody, is given on day 1 and day 15, and abemaciclib, a CDK4/6 inhibitor, is given every 12 hours of a 28 day cycle (Arms and Interventions, Experimental: LY3300054 + Abemaciclib). Therefore abemaciclib, a CDK4/6 inhibitor, is given 48-72 hours prior to the administration of LY3300054, an anti PD-L1 antibody, on day 15, thus meeting the limitation of that CDK4/6 inhibitor is administered for 2 or 3 days prior to administration of the checkpoint inhibitor.
	Regarding claim 2, decreasing a tumor burden in a subject necessarily flows from the method of treating a tumor, as taught by NCT02791334.
	Regarding claim 3, as evidenced by instant Specification paragraph [000147], CDK4/6 inhibition enhances T cell infiltration into lung tumors. Therefore the limitation of wherein treating the tumor comprises increasing T-cell infiltration of the tumor necessarily flows from the method of treating a tumor with abemaciclib as taught by NCT02791334.

	Regarding claims 5-7, NCT02791334 teaches that previous immunotherapy is acceptable (Eligibility). The instant specification, paragraph [00010] teaches that immunotherapy is targeted therapy. Therefore the limitation of wherein the subject is receiving a cancer therapy wherein the cancer therapy is a targeted therapy; or wherein the cancer therapy is an immunotherapy, is met. 
	Regarding claim 10 and 13, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. Therefore the limitation of wherein the CDK4/6 inhibitor is administered in an amount sufficient to increase IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.
Regarding claim 14, as evidenced by the instant Specification paragraph [00037], treatment with CDK4/6 inhibitors resulted in increased levels of Th1 cytokines/chemokines, including CXCL9, and CXCL10. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase CXCL-9 and/or CXCL-10 production necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection is made to reject trilaciclib as the species of CDK4/6 inhibitor that is administered to treat a tumor in a subject:
Claim 1-7, 10, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02791334 (Clinical trial published 10/27/2016, of record) further in view of Bisi (Mol Cancer Ther. 2016 May;15(5):783-93. doi: 10.1158/1535-7163.MCT-15-0775. published 1/29/2016, of record).
Regarding claim 1, and 18,  NCT02791334 teaches a method of treating a tumor in a subject wherein LY3300054, an anti PD-L1 antibody and an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor  (Eligibility; Arms and Interventions, Experimental: LY3300054 + Abemaciclib). NCT02791334 further teaches that LY3300054, an anti PD-L1 antibody, is given on day 1 and day 15, and abemaciclib, a CDK4/6 inhibitor, is given every 12 hours of a 28 day cycle (Arms and Interventions, Experimental: LY3300054 + Abemaciclib). Therefore abemaciclib, a CDK4/6 inhibitor, is given 48-72 hours prior to the administration of LY3300054, an anti PD-L1 antibody, on day 15, thus 
Regarding claim 2, decreasing a tumor burden in a subject necessarily flows from the method of treating a tumor, as taught by NCT02791334.
Regarding claim 3, as evidenced by instant Specification paragraph [000147], CDK4/6 inhibition enhances T cell infiltration into lung tumors. Therefore the limitation of wherein treating the tumor comprises increasing T-cell infiltration of the tumor necessarily flows from the method of treating a tumor with abemaciclib as taught by NCT02791334.
Regarding claim 4, as evidenced by the instant Specification paragraph [00035], inhibitors of cyclin- dependent kinases 4 and 6 (CDK4/6) significantly enhances T cell activation and contributes to anti-tumor effects in vivo in subjects. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase T-cell activation necessarily flows from the method of treating a tumor in a subject with abemaciclib, a CDK 4/6 inhibitor as taught by NCT02791334.  
Regarding claims 5-7, NCT02791334 teaches that previous immunotherapy is acceptable (Eligibility). The instant specification, paragraph [00010] teaches that immunotherapy is targeted therapy. Therefore the limitation of wherein the subject is receiving a cancer therapy wherein the cancer therapy is a targeted therapy; or wherein the cancer therapy is an immunotherapy, is met. 
Regarding claim 10 and 13, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. Therefore the limitation of wherein the CDK4/6 inhibitor is administered in an amount sufficient to increase IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.

Regarding claim 1, NCT02791334 does not teach that the CDK4/6 inhibitor is trilaciclib.
This deficiency is made up for by Bisi.
Bisi teaches a novel CDK4/6 Inhibitor, G1T28 also known as trilaciclib, having ideal properties to be used as an agent to preserve bone marrow and immune system function during chemotherapy. Bisi teaches that trilaciclib is a highly potent and selective CDK4/6 inhibitor that is biologically active when delivered intravenously or orally.
It would have been obvious to one of ordinary skill in the art to modify the method of treating a tumor in a subject wherein LY3300054, an anti PD-L1 antibody and an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor, to specifically use trilaciclib as the CDK 4/6 inhibitor instead of abemaciclib, as taught by Bisi. One would have been motivated to do so as trilaciclib is a highly potent and selective CDK4/6 inhibitor and has ideal properties to be used as an agent to preserve bone marrow and immune system function during chemotherapy. One of ordinary skill in the art would have had a reasonable expectation of success in using trilaciclib as the CDK 4/6 inhibitor in the method taught by Novartis, as trilaciclib was known to be a highly potent and selective CDK4/6 inhibitor, as taught by Bisi, and further it was already taught by NCT02791334 that CDK 4/6 inhibitors can be used to treat tumors in combination with anti PD-L1 antibodies.

Claim 1-7, 10, 13-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02791334 (Clinical trial published 10/27/2016, of record) further in view of Bisi (Mol Cancer Ther. .
Regarding Claims 1-7, 10, 13-14, and 18, the teachings of NCT02791334 and Bisi are discussed supra.
Regarding claim 20, NCT02791334 and Bisi do not teach that the subject has or is receiving chemotherapy for said tumor.
This deficiency is made up for by Novartis.
Novartis teaches a method of treating a tumor in a subject wherein an anti-PD-L1 antibody, is used in combination with a CDK 4/6 inhibitor (Claim 34; Claim 18-19; Claim 2; page 72 lines 6-9).
Novartis further teaches that the combination of an anti PD-L1 antibody and CDK 4/6 inhibitor can besides or in addition be administered especially for cancer therapy in combination with chemotherapy (Page 90, lines 19-20).
It would have been obvious to one of ordinary skill in the art to modify the method of treating a tumor in a subject wherein LY3300054, an anti PD-L1 antibody and an immune checkpoint inhibitor, is used in combination with abemaciclib or trilaciclib, which are CDK 4/6 inhibitors, as taught by NCT02791334 and Bisi, to further comprise the step wherein the subject has or is receiving chemotherapy for said tumor, as taught by Novartis. One would have been motivated to do so, with a reasonable expectation of success, as Novartis teaches that the combination of an anti PD-L1 antibody and CDK 4/6 inhibitor can besides or in addition be administered especially for cancer therapy in combination with chemotherapy, and Bisi teaches that G1T28 (also known as Trilaciclib), a CDK 4/6 inhibitor, provides multilineage protection from the hematologic toxicity of chemotherapy and does not decrease the efficacy of cytotoxic chemotherapy in certain tumors i.e. RB1-deficient tumors (Abstract).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SUNG MIN YOON/Examiner, Art Unit 1643      

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643